DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michele C. Bosch on 4/21/21.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 27-38 and 41-42 have been amended to change the preamble from “The method of claim 1” to “The method of claim 26”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest art is Ambrosio et al (Neurochem Res., 2002,27:121-130).  Ambrosio teaches eslicabazepine acetate (BIA 2-093) to be an effective anticonvulsant with less side effects than CBZ and OXC.  In view of Ambrosio it would be obvious to administer BIA 2-093 instead of CBZ and OXC for treatment of epilepsy.  However the instant claims limit the subject population to individuals who are pharmacoresistant or refractory to a medicament that is a substrate for P-glycoprotein or MRP.  Prior to filing of the instant application, the knowledge in the art presumed that eslicarbazepine is a substrate for P-glycoprotein.  In view of that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 26-38 and 41-42 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YEVGENY VALENROD/Primary Examiner, Art Unit 1628